PER CURIAM.
This case was dismissed with prejudice for failure of the appellants to comply with pretrial discovery orders of the trial court. Our review of the record reveals that the appellants were in substantial compliance with the discovery orders entered and that any failure to comply was due more to the withdrawal of counsel and appellants’ subsequent difficulties in securing representation than to appellants’ deliberate refusal to comply. Although such circumstances may well justify the imposition of sanctions against the appellants or their counsel, or both, we do not believe the drastic punishment of dismissal with prejudice was justified. Swindle v. Reid, 242 So.2d 751 (Fla. 4th DCA 1970). Accordingly, this cause is reversed and remanded for further proceedings not inconsistent herewith.
ANSTEAD and GLICKSTEIN, JJ., concur.
DOWNEY, Chief Judge, dissents, with opinion.